Filed 10/1/20 P. v. Latiolait CA2/1
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION ONE


THE PEOPLE,                                                B296973

         Plaintiff and                                     (Los Angeles County
         Respondent,                                       Super. Ct. No. BA457079)

         v.

PHILLIP JOHN LATIOLAIT,

         Defendant and
         Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Craig E. Veals, Judge. Affirmed.
      Bahar Law Office and Sarvenaz Bahar for Defendant and
Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and Heidi Salerno, Deputy
Attorneys General, for Plaintiff and Respondent.
                 ____________________________
      A jury convicted Phillip John Latiolait of grand theft by
embezzlement (Pen. Code, § 487)1 and found true an allegation
that the value of the property Latiolait took exceeded $200,000.
Latiolait contends that we should reverse the trial court’s
judgment because the trial court failed to instruct the jury
regarding unanimity. He also contends that his trial counsel’s
failure to request a jury instruction regarding the “claim of right”
defense (§ 511) and his trial counsel’s insistence on introducing
evidence of Latiolait’s settlement of civil claims arising out of the
events that led to his conviction each independently constituted
ineffective assistance of trial counsel. We disagree with
Latiolait’s contentions and affirm the trial court’s judgment.

                         BACKGROUND
       Latiolait began working for Smith-Emery Laboratory, an
engineering firm owned by James Partridge that tests
construction materials, as a laboratory manager. By the time
Smith-Emery terminated Latiolait in 2013, he was a vice
president and one of four signatories—each of whom could cosign
company checks with one other signatory—on the company’s
bank accounts to pay the company’s vendors.
       Isabel Magno was in charge of accounts payable at Smith-
Emery. Smith-Emery employees submitted vendor invoices to
their supervisors, who approved the invoices by initialing them
and submitted them to Magno. Magno printed checks, requested
signatures from two of the four signatories, and sent the signed
checks to vendors. Signatories signed checks typically once or
twice a week, and signed between 200 and 400 checks per week.

      1   Further statutory references are to the Penal Code.




                                  2
       Separate from his work at Smith-Emery, Latiolait owned
NUS Industries, LLC. Latiolait testified that he formed NUS as
“a way to transfer [his] tax accounting for” a franchise he owned
“into [his] personal account.” At some point, Latiolait also
established ECG as a fictitious business name for NUS.
According to Latiolait, he established ECG as a way “to receive
payment from . . . Partridge that [was] not payroll related.”
       Beginning in 2010, Latiolait created purchase orders from
Smith-Emery to ECG, corresponding invoices from ECG to
Smith-Emery, and, at times, other supporting documentation for
services that never happened. Smith-Emery purchase orders
noted that they were “Approved By: John Latiolait.” Some
invoices were stamped “RECEIVED BY: JOHN LATIOLAIT.”
Latiolait approved the documents for payment, typically by
writing “OK to pay” and signing and dating either the invoice or
the purchase order. After he created the purchase orders,
invoices, and supporting documents and approved the invoices for
payment, Latiolait submitted the information to Magno. Magno
printed the checks payable to ECG, secured signatures, and gave
the signed checks—per his instructions—directly to Latiolait.2
       Latiolait testified that Partridge instructed him to create
ECG and invoice Smith-Emery as a way for Smith-Emery to


      2 The address Latiolait used for ECG on invoices and
purchase orders belonged to Ram Tech Laboratory, owned by
Steven Berrgren. Before he started Ram Tech, Berrgren was a
field engineer for an entity that did business with Smith-Emery;
Berrgren testified that he had “infrequent” contact with Latiolait.
Berrgren testified that he had never rented space to Latiolait and
had never heard of ECG.




                                 3
increase Latiolait’s compensation without anyone else at Smith-
Emery knowing.3 Partridge denied doing so.
      From October 8, 2010 to May 30, 2013, Smith-Emery issued
72 checks to ECG for a total amount of $330,850. The checks
were endorsed with a stamp for deposit only to an NUS
Industries account.
      Smith-Emery terminated Latiolait in August 2013. After
terminating Latiolait, Smith-Emery filed civil suits seeking,
among other relief, return of the money Latiolait moved through
ECG and NUS. The suits eventually terminated with
settlements between Smith-Emery, Latiolait, and Smith-Emery’s
insurer.
      On June 19, 2018, the People filed a one-count information
charging Latiolait with grand theft by embezzlement under
section 487, subdivision (a) of “[m]oney, in the amount of

      3Seismic Structural Design Associates (SSDA), another of
Partridge’s companies, paid Latiolait $80,059 in April 2009 with
a check made out to “John Latiolait.” Latiolait testified that the
payment was intended to raise his 2009 compensation for work
done for Smith-Emery. Partridge testified that the payment was
for work Latiolait had done for SSDA.
       Partridge testified that at some point during his
employment, Latiolait had also taken an additional
approximately $100,000 through some means involving wire
transfers and China. The attorney who represented Smith-
Emery against Latiolait testified that at the time Smith-Emery
filed its lawsuit for damages, it did not allege a specific amount of
money taken because “we found out there was a second scheme”
involving a “Chinese bank.” Latiolait testified that the wire
transfers from a Chinese bank account to Latiolait’s NUS
Industries account was payment for work he did in China.




                                  4
$330,850.” On August 27, 2018, the jury returned a guilty verdict
on the embezzlement count and found true an allegation that the
value of the property Latiolait took exceeded $200,000.
      On March 21, 2019, the trial court denied Latiolait’s motion
for new trial and sentenced him to two years in county jail.
Latiolait filed a timely notice of appeal.

                            DISCUSSION
       Latiolait challenges the judgment on three grounds. First,
he contends that evidence regarding Latiolait’s wire transfers
between China and his NUS Industries bank account required
the trial court to instruct the jury, on its own accord, regarding
unanimity of the verdict. Second, Latiolait contends that his trial
counsel was ineffective because trial counsel did not request a
“claim of right” jury instruction based on Latiolait’s testimony
that he set up the elaborate scheme by which he took $330,850
from Smith-Emery and deposited into his NUS Industries bank
account at Partridge’s request and instruction. Finally, Latiolait
argues that trial counsel was ineffective because trial counsel
sought to introduce—over the trial court’s warning and the
People’s objection—to introduce evidence regarding the
settlement of the civil suits Smith-Emery filed against Latiolait.

   A. Unanimity Instruction
      “[A]ssertions of instructional error are reviewed de novo.”
(People v. Shaw (2002) 97 Cal. App. 4th 833, 838.)
      “In a criminal case, a jury verdict must be unanimous.
[Citations.] . . . Additionally, the jury must agree unanimously
the defendant is guilty of a specific crime. [Citation.] Therefore,
cases have long held that when the evidence suggests more than
one discrete crime, either the prosecution must elect among the




                                 5
crimes or the court must require the jury to agree on the same
criminal act. [Citations.] [¶] This requirement of unanimity as
to the criminal act ‘is intended to eliminate the danger that the
defendant will be convicted even though there is no single offense
which all the jurors agree the defendant committed.’ ” (People v.
Russo (2001) 25 Cal. 4th 1124, 1132.)
       Latiolait contends that the evidence presented to jurors
described two separate schemes that might have constituted
embezzlement.4 The first scheme, according to Latiolait, was the
ECG purchase order-invoice scheme. The second scheme
involved wiring funds from China to Latiolait’s NUS Industries
bank account.
       The People counter that they elected to prove Latiolait’s
embezzlement through his ECG purchase order and invoice
scheme. The People expressly defined the election very quickly
after beginning closing argument: “The actual amount of the
theft is $330,850.” The People laid out the contours of the
scheme that it was asking the jury to focus on: “The defendant
was in a position wherein he not only approved those invoices but
he was a signer on the account. So every time the defendant not
only submitted the invoice to Ms. Magno he was also the one who
approved it so that she would cut the check, and then he took
that check some of the time he signed it or it would be another


      4 Latiolait does not argue here that a unanimity instruction
would be required if the record contained evidence regarding only
one of the two schemes. We therefore do not consider whether
either of the two schemes Latiolait identifies consisted of a
continuous course of conduct. (Cf. People v. Leonard (2014) 228
Cal. App. 4th 465, 491.)




                                6
one of the vice presidents or even Mr. Partridge himself.” The
People discussed the “fake company” Latiolait created and
referenced the fake company’s “fake address.”
       The record demonstrates that what Latiolait calls the
“China Scheme” was a component of Latiolait’s “claim of right”
defense. At trial, there was minimal—almost no—prosecution
witness testimony regarding the so-called China scheme.
Partridge’s testimony regarding the China scheme was that he
was aware some money had been taken, but had no independent
recollection about how much. When the People refreshed his
recollection, he testified that the amount was “approximately
$100,000.” The only other prosecution witness who testified
about the China scheme was Smith-Emery’s attorney: “We
thought that there was one scheme that Mr. Latiolait had
employed and then we found out there was a second scheme and
Mr. Latiolait did not tell us about and [sic] the second scheme
involved.” The witness clarified that the “second scheme”
referred to the “Chinese bank.” The only testimony regarding the
logistics of the scheme—how he took the money, where it was
transferred from and to, how and why the companies through
which the money was funneled were set up—was Latiolait’s
direct testimony. There was no follow-up on cross-examination.
       After the jury delivered its guilty verdict, Latiolait retained
new counsel and filed a motion for new trial that addressed,
among other issues, whether trial counsel’s failure to request a
unanimity instruction constituted ineffective assistance of
counsel. At the initial hearing on that motion, the trial court
explained that it was surprised to see the issue in the motion
because it intended to give the instruction and agreed with
Latiolait that the instruction “should have been given.” After




                                  7
hearing additional argument, the trial court requested additional
briefing regarding the unanimity instruction and set the motion
for further hearing.
       At the continued hearing, the trial court explained that it
had initially considered (and thought necessary) a unanimity
instruction based on the fact that Latiolait’s conduct charged as a
single count of embezzlement consisted of 72 separate
transactions. Latiolait clarified that his argument was not based
on any sort of continuous course of conduct theory, but rather on
the existence of two different potential “schemes”—the ECG
scheme and the China scheme. At various other points in the
hearing, the trial court clarified its understanding of the evidence
presented: “It was clear that [the China scheme] was not the—
what the People were arguing as the gravamen of the charge
here. And I think it was very clear to the jurors that was the
situation, that it was, in fact, checks and the checks alone that
the People were arguing as constituting the basis for the offense.”
The trial court acknowledged, understood, and rejected Latiolait’s
argument: “And I know to the extent that you’re saying that the
China incident was completely different, you’re suggesting that
the jurors considered that as a possible basis for finding that
[Latiolait] was guilty of grand theft. And understand that I
understand that argument, and, you know, when this is
ultimately considered by a court higher than this one, if that
should occur, that court will understand that position. [¶] But
understand, my response to that was that the evidence was just
so clear. I mean I pointed it out in this tentative order, but the
evidence was just so clear that he committed this crime of the
thefts that it would be lacking in common sense to consider that
he was convicted for anything other than that and that that is the




                                 8
evidence upon which the People argued his guilt in this case.”
(Italics added.)
       The People created a clear record about the theory under
which they were seeking a conviction and the facts supporting it
from the beginning of the People’s opening statement, through
the presentation of evidence, and to the very end of rebuttal
argument. The People introduced no documentary evidence
regarding the wire transfers Latiolait initiated from China and
called no witnesses to testify about the mechanics of that scheme.
And while it would be impractical for us to reproduce the People’s
entire rebuttal argument here, we note that the last thing the
jury heard before instruction and deliberation was, again, the
People’s election: “You know there’s one thing to remember. One
thing to remember in a white-collar case. It does not matter
whether it’s a million dollars loss or $300,000 loss. You follow the
money. And that’s all that was done here. There are always
shell companies, however, normally the money gets through a
couple of companies and you can’t trace where it ends up. In this
case it’s really simple because these fraudulent invoices [are]
submitted[,] the check is paid and the defendant submits them
into that Bank of America account 7991. And when you look at
the records pertaining to that account it’s clear that [Latiolait]
owned the account. It’s not been funneled off to another account,
it’s not a shell corporation that you can’t see when you look at it
when you, when you do a search warrant and you get the records.
It’s really clear that he owned the account that is NUS Industry
doing business [as] ECG. That account was opened in September
2nd 2008 that this other 6301 NUS doing business as
[Mathnasium] some type of tutoring company and that’s not open
until 2012. Take a look at the records. The Secretary of State




                                 9
document, the Secretary of State document shows that NUS
doing business as ECG was opened and created in May 2008.
You know from the evidence back in 2004 that the defendant was
thinking of opening a calibration business. That’s when he was
over at ‘Ram Tech’ Industry. I was talking to the witness about
oh maybe I can rent space from you. And 2011, 2012 he told me
that he had an opportunity to purchase the calibration
business . . . . He opened the [NUS Industry] business and he
opens the—and creates the company first, right, and you can see
from the Secretary of State document he opens this bank account
so he is thinking about a business, but he does not quite have the
courage to go through it. So he continues to work for Smith-
Emery and he takes a lot of pride for Smith-Emery and he is a
smart man. You know the problem is he’s got a deal, he’s got a
contract for an agreement of payment agreement with Mr.
Partridge and Mr. Partridge has decided this is your salary, this
is your benefits including the car, whatever else, right, but the
defendant is sitting there and he thinks he’s more important and
worth more. So he thinks it’s okay for him to take a little off the
top, and he does it by this scheme. . . . [¶] . . . This is really a
simple case and there’s the one element for you to decide and that
is simply whether or not the defendant converted . . . Smith-
Emery money for his own use? Did he create that scheme, that
elaborate scheme and stand waiting to get the check always
having to be in a rush or does it make sense his entire story to
you? [¶] . . . At this time I’m going to ask you to find the
defendant guilty of count 1 the crime of grand theft, the theft of
$300,850 and I will ask you to find the special allegations that
the defendant had stolen more than $200,000 to be true.”




                                10
      The People’s election is evident on the face of the record.
From the filing of a single embezzlement count identifying a
specific dollar amount that coincides exactly with the amount
Latiolait took through the ECG scheme, to closing argument,
where the People specifically repeated that dollar amount and
repeatedly described the ECG scheme, the People made and
communicated to the jury a clear election. The People expressly
asked the jury to consider whether Latiolait’s conduct in the ECG
scheme constituted grand theft by embezzlement. There was no
similar request based on the so-called China scheme. Based on
that election, we conclude the trial court was not required to
instruct the jury regarding unanimity.

    B. Ineffective Assistance of Counsel
       “To make out a claim that counsel rendered constitutionally
ineffective assistance, ‘the defendant must first show counsel’s
performance was deficient, in that it fell below an objective
standard of reasonableness under prevailing professional norms.
Second, the defendant must show resulting prejudice, i.e., a
reasonable probability that, but for counsel’s deficient
performance, the outcome of the proceeding would have been
different.’ [Citation.] To make out an ineffective assistance claim
on the basis of the trial record, the defendant must show ‘(1) the
record affirmatively discloses counsel had no rational tactical
purpose for the challenged act or omission, (2) counsel was asked
for a reason and failed to provide one, or (3) there simply could be
no satisfactory explanation. All other claims of ineffective
assistance are more appropriately resolved in a habeas corpus
proceeding.’ ” (People v. Hoyt (2020) 8 Cal. 5th 892, 958 (Hoyt).)
“Reviewing courts defer to counsel’s reasonable tactical decisions
in examining a claim of ineffective assistance of counsel




                                11
[citation], and there is a ‘strong presumption that counsel’s
conduct falls within the wide range of reasonable professional
assistance.’ ” (People v. Lucas (1995) 12 Cal. 4th 415, 436-437,
italics added.)
       To demonstrate prejudice, the defendant must demonstrate
that “there is a reasonable probability that, but for counsel’s
failings, the result would have been more favorable to the
defendant.” (In re Alvernaz (1992) 2 Cal. 4th 924, 936-937; Hoyt,
supra 8 Cal.5th at p. 958.) “When a defendant challenges a
conviction, the question is whether there is a reasonable
probability that, absent the errors, the factfinder would have had
a reasonable doubt respecting guilt.” (Strickland v. Washington
(1984) 466 U.S. 668, 695.) “[A] court need not determine whether
counsel’s performance was deficient before examining the
prejudice suffered by the defendant as a result of the alleged
deficiencies. . . . If it is easier to dispose of an ineffectiveness
claim on the ground of lack of sufficient prejudice . . . , that course
should be followed.” (Id. at p. 697; accord, In re Fields (1990) 51
Cal. 3d 1063, 1079.)

      1. “Claim of Right” Defense
      Section 511 states that “[u]pon any indictment for
embezzlement, it is a sufficient defense that the property was
appropriated openly and avowedly, and under a claim of title
preferred in good faith, even though such claim is untenable. But
this provision does not excuse the unlawful retention of the
property of another to offset or pay demands held against him.”
Latiolait’s primary defense was that he did what he did because
Partridge told him to do so; that Partridge wanted to increase
Latiolait’s compensation off the company’s books so that no other
Smith-Emery employee would know about the increased




                                  12
compensation. Latiolait argues that he attempted to assert a
“claim of right” defense under section 511 by alleging that
Partridge instructed him to create the ECG check scheme. But
Latiolait’s counsel did not request a jury instruction to
accompany that defense.5
       We need not consider whether Latiolait’s counsel was
ineffective for failing to request a claim-of-right jury instruction
because we conclude the failure to do so was not prejudicial.
Both Latiolait and the People argued to the jury that the verdict
turned entirely on whether the jury believed Latiolait’s testimony
that Partridge had instructed him to create the ECG check
scheme with its attendant Secretary of State filings, fake
business, fake business address to which no check was ever
mailed, fake purchase orders, fake invoices, and fake supporting
documentation, to cover a raise in salary that Partridge hoped to
conceal from other Smith-Emery employees.
       In spite of Latiolait’s testimony to the contrary, the jury
heard evidence from two witnesses that Latiolait admitted his
crime when confronted. One witness testified that Latiolait said,
“I did not know it was that much,” and another testified that
Latiolait said, “I wonder[ed] how long it would take for you to
find me out.” Latiolait admitted that he created the scheme and


      5“It has long been the rule in this state and generally
throughout the country that a bona fide belief, even though
mistakenly held, that one has a right or claim to the property
negates felonious intent.” (People v. Butler (1967) 65 Cal. 2d 569,
573, overruled on other grounds by People v. Tufunga (1999) 21
Cal. 4th 935, 950; accord People v. Selivanov (2016) 5 Cal. App. 5th
726, 768.)




                                13
executed every part of it, that he took the money and that he
deposited the money in his own bank account. Meanwhile, other
prosecution witnesses—Smith-Emery employees—testified that
they were unaware of others’ salaries, that they had traditionally
received annual bonuses paid through the company’s payroll
system, and that the checks were always paid to them in their
own names. Partridge testified about how he discovered the ECG
scheme, hired a private detective to investigate it, and retained
an attorney to handle the matter for Smith-Emery. And the jury
heard evidence that Latiolait had paid substantially more than
$300,000 to Smith-Emery and Smith-Emery’s insurance company
to settle civil suits arising from the allegations that he took the
money.
       The parties agreed in their respective closing arguments
that guilt or acquittal turned on whether the jury believed
Latiolait’s story or all of the witnesses who contradicted
Latiolait’s story. Latiolait emphasized in closing that the jury’s
verdict should turn on whether it believed his story: “[T]he part I
want to highlight to you is evidence direct or circumstantial . . . .
[I]f there’s two reasonable interpretation[s,] one of which points
to the defendant’s guilt and the other to his innocence, and in this
case Partridge is saying John Latiolait had stolen the money and
John Latiolait says it’s part of his compensation, you must adopt
that interpretation that points to the defendant’s innocence
which means you will return a not guilty verdict, and reject that
interpretation that points to his guilt.”
       Latiolait’s argument gave the jury an all-or-none
proposition; Latiolait was either authorized to take all 72 checks
or none and if the jury found both scenarios possible, it had to
acquit. Latiolait did not give the jury the option to believe




                                 14
Latiolait’s testimony partially—that some of the checks were
authorized and others were not. The only conclusion that we can
reach based on Latiolait’s argument and the jury’s verdict is that
the jury wholly rejected Latiolait’s explanation.
       In making a prejudice determination, “a court hearing an
ineffectiveness claim must consider the totality of the evidence
before the judge or jury. Some of the factual findings will have
been unaffected by the errors, and factual findings that were
affected will have been affected in different ways. Some errors
will have had a pervasive effect on the inferences to be drawn
from the evidence, altering the entire evidentiary picture, and
some will have had an isolated, trivial effect. Moreover, a verdict
or conclusion only weakly supported by the record is more likely
to have been affected by errors than one with overwhelming
record support. Taking the unaffected findings as a given, and
taking due account of the effect of the errors on the remaining
findings, a court making the prejudice inquiry must ask if the
defendant has met the burden of showing that the decision
reached would reasonably likely have been different absent the
errors.” (Strickland v. Washington, supra, 466 U.S. at pp. 695-
696.) It is evident that the jury wholly rejected Latiolait’s
assertion that Partridge told him to create the ECG scheme, and
a claim-of-right instruction would not have changed that. Based
on the entirety of the record, we cannot conclude that there is a
reasonable probability that the jury would have reached a
different result had Latiolait’s attorney requested a claim-of-right
instruction.

     2. Evidence of Settlement of Civil Suits
     Latiolait contends that his attorney’s request to discuss
Smith-Emery’s civil suits against him and their disposition




                                15
constituted ineffective assistance of counsel. The evidence was
the subject of extended trial court argument shortly before
opening statements; the People objected to the introduction of
“any questions regarding the civil lawsuit[s] and result of the
civil lawsuit[s].” Latiolait’s counsel argued that the lawsuits
were relevant because they “show[ed] the pattern of harassment
by Mr. Partridge over the years against” Latiolait. Counsel
continued: “[Partridge is] trying to use his corporation, his
money . . . to harass my client. [Latiolait has] been forced to
defend two lawsuits and now this, and it’s absolutely relevant
and it’s crucial to my client’s defense.” The People argued that if
counsel were allowed to introduce evidence of the civil suits, then
“it’s only fair to show that in fact [the lawsuits were] resolved and
the defendant settled for $300,000 and that is consciousness of
guilt on his part.” The trial court probed Latiolait’s attorney:
“Are you sure you want to get into that? It looks awfully
suspicious. . . . I mean strategically is that what you really want
to present to the jurors or you want to consider . . . not
mentioning these lawsuits?”
       Latiolait’s attorney continued to argue that the evidence
was necessary to impeach Partridge’s testimony and to
demonstrate that the proceedings were part of a pattern of
relentless harassment that Latiolait would have done anything to
escape. In closing, Latiolait’s attorney made the argument he
told the trial court he wanted to make: “There’s many reasons to
settle a civil lawsuit. . . . Many civil suits outweigh the cost of
settlement and it costs a lot to defend. . . . Smith-Emery [is a] 15
million dollar company against one person John Latiolait. James
Partridge has all the resources he wants and at his disposal. . . .
No admission . . . that [Latiolait] did anything wrong. Basically




                                 16
the money dispute you want your money back here it is and leave
me alone. You know at some point enough is enough.”
       Latiolait argues that there was no reasonable tactical
reason for Latiolait’s attorney to introduce evidence regarding the
civil lawsuits and settlement.6 Because the trial judge asked and
Latiolait’s attorney responded with the reasons he wanted the
evidence, Latiolait’s argument here is focused on the
reasonableness of that tactical decision.
       In addition to counsel’s stated reasons for seeking to
introduce evidence regarding Smith-Emery’s civil lawsuits
against Latiolait and the parties’ settlement, a rational defense
attorney might consider evidence regarding settlement as
favorable to a defendant. It is possible that Latiolait’s counsel
believed evidence that Latiolait had repaid the money he took
from Smith-Emery would influence the jury’s decision whether to
convict.
       It appears that the trial court and the People believed
Latiolait’s strategy was ill-advised. Latiolait’s attorney argued
his point vigorously, and convinced the trial court to allow the
evidence. Latiolait’s argument is effectively that because his
attorney’s strategy did not yield a successful outcome, it cannot
be characterized as rational.

      6 Latiolait relies on authority regarding the admissibility of
civil suits and settlements in criminal matters. The question
here is not whether the trial court would have erred by excluding
the evidence based on the People’s objection. (See People v.
Fuiava (2012) 53 Cal. 4th 622, 722.) Rather, the question here is
whether there could have been any rational tactical purpose for
trial counsel to have sought the evidence’s admission. (See
People v. Lopez (2008) 42 Cal. 4th 960, 972.)




                                 17
      That a strategy failed does not mean that there was no
strategy or that it was not rational. The trial judge probed
Latiolait’s attorney and explored with both Latiolait’s attorney
and the People the consequences of introducing the evidence. At
each turn, Latiolait’s attorney demonstrated that he was making
a calculated choice based on a defined strategy. Moreover,
without speculating about jury deliberations, we cannot
determine whether the strategy had a positive effect. It obviously
did not yield an acquittal. But acquittal is not the standard for
determining whether trial counsel effectively assisted the
defendant. We therefore reject Latiolait’s argument that his
attorney’s introduction of the civil suits and settlement
constituted ineffective assistance of counsel.

                        DISPOSITION
      The judgment is affirmed.
      NOT TO BE PUBLISHED



                                          CHANEY, J.
We concur:


             BENDIX, Acting P. J.         SINANIAN, J.*




      *Judge of the Los Angeles Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                               18